In a prior decision, we concluded that the record was not sufficiently developed to enable Family Court to exercise its discretion with regard to respondent’s application for blood-grouping tests (116 AD2d 933). In particular, we were concerned about the absence of any proof as to respondent’s conduct relating to the child and the absence of any proof concerning the child or the potential impact on her well-being. Those deficiencies have now been remedied. Upon remittal, Family Court heard relevant testimony from the parties and from a psychologist, and the court adhered to its original decision denying respondent’s application.
We affirm. In its current state, the record is sufficiently developed to enable the court to exercise its discretion, and we see no abuse of discretion in Family Court’s denial of respondent’s application. Nor do we see any basis for us to substitute our judgment for that of Family Court in the exercise of that discretion.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.